Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 1 of 33



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                          Case No. 0:18-cv-61047-UU

  UNITED STATES OF AMERICA,

            Plaintiff,
  v.

  US STEM CELL CLINIC, LLC, et al.,

        Defendants.
  ___________________________________________/

                         ORDER ON MOTIONS FOR SUMMARY JUDGMENT
         THIS CAUSE is before the Court upon Plaintiff’s Motion Summary Judgment (“Plaintiff’s

  Motion”), D.E. 42, and Defendants’ Motion for Summary Judgment (“Defendants’ Motion” and

  together with Plaintiff’s Motion, the “Motions”). D.E. 41. The Court has reviewed the Motions,

  the pertinent portions of the record and is otherwise fully advised in the premises. For the reasons

  discussed infra, Plaintiff’s Motion is GRANTED and Defendants’ Motion is DENIED.

       I.   Factual Background

         Unless otherwise indicated, the following facts are undisputed.

                A. Defendants and their Operations

            Defendants1 US Stem Cell Clinic, LLC (the “Clinic”) and US Stem Cell, Inc. are Florida

  corporations. D.E. 42-1 ¶¶ 1-2; D.E. 50-1 ¶¶ 1-2. The Defendants are engaged in the business of

  providing a therapeutic treatment in which a patient’s adipose tissue (fat) is extracted, processed

  to isolate certain stem cells, and injected back into the same patient to treat a range of neurological,

  autoimmune, and orthopedic illnesses. D.E. 42-1 ¶¶ 5-8; D.E. 50-1 ¶¶ 5-8. Defendant Kristin



  1
   Although Theodore Gradel was initially listed as a Defendant, he has since entered into a consent agreement and is
  no longer party to this case. See D.E. 47; D.E. 62.

                                                           1
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 2 of 33



  Comella (“Comella”) is the Chief Scientific Officer of both the Clinic and US Stem Cell, Inc. D.E.

  26 ¶ 22.

             B. Stromal Vascular Fraction & Defendants’ Procedure

         Adipose tissue is a connective tissue composed of clusters of adipocyte cells (fat cells),

  surrounded by a reticular fiber network, interspersed with blood vessels and white blood cells.

  D.E. 42-1 ¶¶ 11-12; D.E. 50 ¶¶ 11-12; D.E. 42-4 ¶ 23; D.E. 45-5 at 6. Adipose tissue also contains

  stem cells including stromal and vascular stem cells known as the “stromal vascular fraction.”

  (“SVF”). Id.

         At the Clinic, Defendants utilize a multi-step procedure to separate the SVF from the other

  component cells of the adipose tissue. First, healthcare professionals working for Defendants

  extract a patient’s adipose tissue via a “tumescent liposuction” procedure. D.E. 42 ¶ 9; D.E. 50-1

  ¶ 9. Then, a “cell wash solution” is added to the extracted adipose tissue to remove blood cells.

  D.E. 45-2 at 8. This cell wash solution is purchased from manufacturers outside of Florida and is

  labelled “not for human therapeutic use.” D.E. 50-1 ¶ 16; D.E. 53-1 at 10. Next, a solution

  containing a collagenase enzyme is added to the adipose tissue; this digests the collagen and fiber

  network connecting the cells in the adipose tissue. D.E. 1 ¶ 10; D.E. 26 ¶ 10; D.E. 42-4 ¶ 19. The

  enzyme solution is purchased from a manufacturer located outside of Florida. Id.; D.E. 53-1 at 18-

  19. Next, the tissue and enzyme mixture is centrifuged for five minutes, which separates the

  adipocytes and other components from the SVF. D.E. 42-4 ¶ 19; D.E. 45-2 at 8, 23-24. Then, to

  further isolate the SVF from the enzymatically-digested components of the adipose tissue, the

  mixture is filtered via a strainer, which allows only the SVF to pass through. D.E. 42-4 ¶ 19; D.E.

  45-2 at 8, 25-26. The mixture is then centrifuged again to concentrate it and is combined with a

  platelet-rich plasma solution or saline. D.E. 42-4 at 8; D.E. 45-2 at 31. This solution, now



                                                  2
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 3 of 33



  composed almost exclusively of SVF, is transferred to a syringe to be injected into the patient on

  the same day it is extracted. Id.

             C. Marketing

         Defendants make numerous claims about the health benefits of their SVF therapy.

  Defendants assert that the SVF therapy can treat neurological, autoimmune, orthopedic and

  degenerative diseases, including, inter alia, Parkinson’s disease, Amyotrophic Lateral Sclerosis

  (“ALS”), lung disease, heart disease, and diabetes. D.E. 50-1 ¶ 24. Defendants also claim that their

  SVF therapy has “proven to be a better alternative for people facing debilitating conditions such

  as COPD [chronic obstructive pulmonary disease], Degenerative Disc Disease, Osteoarthritis and

  many others where traditional medicine falls short . . . .” D.E 43-1. These claims have been made

  in brochures, websites, YouTube videos, and other media. D.E. 50-1 ¶¶ 23, 25, 26.

             D. FDA Inspections

         Plaintiff, the United States Food and Drug Administration (the “FDA”) inspected the Clinic

  over the course of six different visits from October 22, 2015 through December 7, 2015, and

  another seven visits between April 10, 2017 and May 11, 2017. D.E. 50-1 ¶¶ 29-30; D.E. 45 ¶¶

  13-17. The results of these inspections were memorialized in two “Form FDA-483’s,” detailing

  observations made by FDA inspectors regarding the SVF therapy. Among these observations were

  that: Defendants had not established a system for monitoring environmental conditions to prevent

  contamination during aseptic processing of the SVF, Defendants did not test the SVF for

  objectionable microorganisms, and that the label for the SVF did not contain indications for use,

  dosage, routes of administration or side effects. D.E. 50-1 ¶¶ 20, 32-33, 44; D.E. 53-17; D.E. 53-

  18.




                                                   3
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 4 of 33



         Comella responded to the FDA on December 28, 2015, and May 16, 2017, asserting that

  Defendants were not required to comply with FDA regulations because the businesses were subject

  to statutory exceptions including, most importantly, the “same surgical procedure exception”

  contained in 21 C.F.R. § 1271.15(b). D.E. 45 ¶¶ 15, 18. On August 24, 2017, the FDA issued a

  warning letter to Defendants, re-iterating that during the inspections, FDA investigators had found

  the Clinic to be non-compliant with FDA regulations and disagreeing with Comella’s assertions

  that Defendants were exempt from the FDA’s adulteration and misbranding regulations. D.E. 43-

  8. The FDA warned that failure to take corrective action could lead to regulatory actions without

  further notice. Id. On August 29, 2017, Comella responded to the warning letter, disputing the

  FDA’s findings and re-iterating that the Clinic was exempt from FDA regulation. D.E. 45 ¶ 20;

  D.E. 26 ¶ 52.

   II.   Legal Standard

      Summary judgment is authorized only when the moving party meets its burden of

  demonstrating that “the pleadings, depositions, answers to interrogatories and admissions on file,

  together with the affidavits, if any, show that there is no genuine issue as to any material fact and

  that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56. When

  determining whether the moving party has met this burden, the Court must view the evidence and

  all factual inferences in the light most favorable to the non-moving party. Adickes v. S.H. Kress &

  Co., 398 U.S. 144, 157 (1970); Rojas v. Florida, 285 F.3d 1339, 1341-42 (11th Cir. 2002).

      The party opposing the motion may not simply rest upon mere allegations or denials of the

  pleadings; after the moving party has met its burden of proving that no genuine issue of material

  fact exists, the non-moving party must make a showing sufficient to establish the existence of an

  essential element of that party’s case and on which that party will bear the burden of proof at trial.”



                                                    4
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 5 of 33



  See Celotex Corp. v. Catrett, 477 U.S. 317 (1986); Poole v. Country Club of Columbus, Inc., 129

  F.3d 551, 553 (11th Cir. 1997); Barfield v. Brierton, 883 F.2d 923, 933 (11th Cir. 1989).

      If the record presents factual issues, the Court must not decide them; it must deny the motion

  and proceed to trial. Envntl. Def. Fund v. Marsh, 651 F.2d 983, 991 (5th Cir. 1981). Summary

  judgment may be inappropriate even where the parties agree on the basic facts, but disagree about

  the inferences that should be drawn from these facts. Lighting Fixture & Elec. Supply Co. v. Cont’l

  Ins. Co., 420 F.2d 1211, 1213 (5th Cir. 1969). If reasonable minds might differ on the inferences

  arising from undisputed facts, then the Court should deny summary judgment. Impossible Elec.

  Techs., Inc. v. Wackenhut Protective Sys., Inc., 669 F.2d 1026, 1031 (5th Cir. 1982); see also

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“[T]he dispute about a material fact is

  ‘genuine’ . . . if the evidence is such that a reasonable jury could return a verdict for the nonmoving

  party.”).

      Moreover, the party opposing a motion for summary judgment need not respond to it with

  evidence unless and until the movant has properly supported the motion with sufficient evidence.

  Adickes, 398 U.S. at 160. The moving party must demonstrate that the facts underlying the relevant

  legal questions raised by the pleadings or are not otherwise in dispute, or else summary judgment

  will be denied notwithstanding that the non-moving party has introduced no evidence whatsoever.

  Brunswick Corp. v. Vineberg, 370 F.2d 605, 611-12 (5th Cir. 1967). The Court must resolve all

  ambiguities and draw all justifiable inferences in favor of the non-moving party. Liberty Lobby,

  Inc., 477 U.S. at 255.




                                                    5
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 6 of 33



  III.     Analysis

               A. Regulatory Framework

      This case turns on the interpretation of the Food, Drug, and Cosmetic Act (the “FDCA”), 21

  U.S.C. § 301 et seq., the Public Health Service Act (the “PHSA”), 42 U.S.C. § 201 et seq., and the

  regulations promulgated thereunder. 21 C.F.R § 1271. Accordingly, before turning to the parties’

  claims, the Court briefly lays out the regulatory context for their arguments.

                       i. FDCA

         The FDCA regulates “drugs,” which the FDCA defines as, inter alia, “articles intended for

  use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals.”

  21 U.S.C. § 321(g)(1)(B). The FDCA prohibits taking any act with respect to a “drug” “if such act

  is done while such article is held for sale . . . after shipment in interstate commerce and results in

  such article being adulterated or misbranded.” 21 U.S.C. § 331(k) (emphasis added).

      A drug is “adulterated” under the FDCA if, inter alia, the methods used for its manufacture,

  processing, packing or holding do not conform to current good manufacturing practice (“CGMP”).

  21 U.S.C. § 351(a)(1)(B). With respect to this action, the procedures that constitute CGMP are

  codified at 21 C.F.R. § 211. A drug is “misbranded” under the FDCA if, inter alia, its labeling2

  lacks “adequate directions for use.” 21 U.S.C. § 352(f)(1).

                      ii. PHSA

                               1. Generally

      The PHSA regulates “biological products.” It defines a “biological product” as “a virus,

  therapeutic serum, toxin, antitoxin, vaccine, blood, blood component or derivative, allergenic

  product, protein . . . or analogous product . . . applicable to the prevention, treatment, or cure of a


  2
    The FDCA defines labeling as all written matter “upon any article or any of its containers or wrappers, or
  accompanying such article.” 21 U.S.C. § 321(m).

                                                       6
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 7 of 33



  disease or condition of human beings.” 42 U.S.C. § 262(i). Section 351 of the PHSA prohibits the

  delivery or introduction of any “biological product” into interstate commerce unless there is a

  “biologics license” in effect for the product and the product is properly labelled. 42 U.S.C. §

  262(a). Section 361 of the PHSA permits the FDA3 to make regulations “necessary to prevent the

  introduction, transmission, or spread of communicable diseases” into the United States. 42 U.S.C.

  § 264(a). Pursuant to this authority, the FDA separately promulgated regulations for human cells,

  tissues, or cellular or tissue-based products (“HCT/P’s”) at 21 C.F.R. Part 1271. 21 C.F.R. § 1271;

  42 U.S.C. § 264.

                                  2. HCT/P’s - Section 351 and Section 361 HCT/P’s

      The parties do not dispute that the SVF is an HCT/P. See D.E. 41-1 at 16; D.E. 42-4 at 7.

  However, the PHSA distinguishes between two types of HCT/P’s. One type of HCT/P’s is known

  as “Section 361 HCT/P’s.” 21 C.F.R. § 1271.1. Section 361 HCT/P’s are exclusively regulated by

  Section 361 of the PHSA, regardless of whether the HCT/P would also constitute a “drug” under

  the FDCA or a “biological product” under Section 351 of the PHSA. 21 C.F.R. §§ 1271.1(b),

  1271.10. Thus, a manufacturer of Section 361 HCT/P’s is not subject to the requirements of

  Section 351 of the PHSA or the FDCA. Id.; 21 C.F.R. § 1271.10(a). To qualify as a Section 361

  HCT/P, the subject HCT/P must meet four criteria, including whether it is intended for

  “homologous use.” Id. If the HCT/P does not meet these criteria, it is considered a “Section 351




  3
   Although the text of the PHSA grants this authority to the Surgeon General, the Office of Surgeon General was
  abolished on June 25, 1966, and all of its functions were transferred to the Secretary of Health, Education, and Welfare,
  now the Secretary of Health and Human Services (“HHS”), by the 1966 Reorganization Plan No. 3, 42 U.S.C. § 202.
  The authority of the HHS Secretary was delegated to FDA. See FDA Staff Manual Guide, vol. II, § 1410.10 (listing
  delegations of authority), available at https://www.fda.gov/media/81983/download (last visited May 20, 2019).




                                                             7
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 8 of 33



  HCT/P,” and is regulated as a “biological product” and/or a “drug” under the FDCA. 21 C.F.R. §

  1271.1(b)(2); 21 C.F.R. § 1271.20.

                                  3. Same Surgical Procedure Exception

      Separately, the FDA promulgated the “same surgical procedure” exception, exempting certain

  establishments from FDA regulation4 if the “establishment . . . removes HCT/P’s from an

  individual and implants such HCT/P’s into the same individual during the same surgical

  procedure.” Human Cells, Tissues, and Cellular and Tissue-Based Products; Establishment

  Registration and Listing, 66 Fed. Reg. 5447, 5449 (Jan 19, 2001); 21 C.F.R. § 1271.15(b).

      On October 23, 2014, the FDA issued a draft guidance document, which it finalized on

  November 17, 2017. Same Surgical Procedure Exception under 21 CFR 1271.15(b): Questions

  and Answers Regarding the Scope of the Exception                                 (Nov. 2017), available at

  https://www.fda.gov/downloads/BiologicsBloodVaccines/GuidanceComplianceRegulatoryInfor

  mation/Guidances/Tissue/UCM419926.pdf (last accessed: May 20, 2019) (the “Guidance”). The

  Guidance “represents the current thinking of the [FDA] on this topic,” and was not promulgated

  pursuant to notice-and-comment rulemaking. Id. In the Guidance, the FDA specifically addressed

  the meaning of “such HCT/P’s” as used in the same surgical procedure exception:

      An HCT/P remains “such HCT/P” when it is in its original form. Generally, the only processing
      steps that will allow an HCT/P to remain “such HCT/P” are rinsing, cleansing, sizing, and
      shaping.


  4
    The same surgical procedure exception in 21 C.F.R. § 1271.15(b) only expressly exempts manufacturers from Part
  1271. See 21 C.F.R. § 1271.15(b) (“You are not required to comply with the requirements of this part . . . .”). However,
  in draft guidance, the FDA stated that “Part 1271 recognizes exceptions from the requirements of 21 CFR Part 1271.
  Typically, this would mean that products and establishments that meet one of these exceptions are not subject to FDA
  regulation.” Same Surgical Procedure Exception under 21 C.F.R. § 1271.15(b): Questions and Answers Regarding
  the Scope of the Exception, Draft Guidance for Industry at 7 (Oct. 2014), available at https://wayback.archive-
  it.org/7993/20170404000725/https://www.fda.gov/downloads/BiologicsBloodVaccines/GuidanceComplianceRegula
  toryInformation/Guidances/Tissue/UCM419926.pdf (last accessed May 20, 2019). In addition, the parties agree that
  if the same surgical procedure exception applies, then the SVF is not subject to FDA regulation under PHSA or the
  FDCA. D.E. 55 ¶ 15. Accordingly, the Court does not consider whether the SVF would be subject to regulation under
  the FDCA if the same surgical procedure exception applied.

                                                             8
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 9 of 33



  Guidance at 5. The FDA also clarified that certain surgical procedures such as “autologous skin

  grafting” and “coronary artery bypass surgery” would be considered exempt from regulation under

  the same surgical procedure exception. Id. However, other procedures, such as isolating stem cells

  from adipose tissue, “would typically cause the adipose tissue to no longer be ‘such HCT/P’ and

  the establishment would generally not be considered to qualify for the exception under 21 CFR

  1271.15(b).” Id. at 8.

                    iii. Overlapping Regulatory Regimes

     In sum, there are three regulatory scenarios that could apply to Defendants. First, Defendants

  could be exempt from FDA regulation under the “same surgical procedure exception.” Second, if

  the same surgical procedure exception does not apply, and if the SVF meets all four criteria to be

  considered a Section 361 HCT/P, then it is subject to exclusive regulation under Section 361 of

  the PHSA. Third, if the SVF does not meet these criteria, then the SVF is a Section 351 HCT/P

  and is subject to regulation under both the PHSA as a “biological product” and, if it is a “drug,”

  the FDCA. With the regulatory framework in mind, the Court now turns to the parties’ arguments.

             B. Parties’ Grounds for Summary Judgment

     The FDA argues that there is no genuine dispute that the same surgical procedure exception

  does not exempt Defendants from FDA regulation, the SVF is not a Section 361 HCT/P, and the

  SVF is an adulterated and misbranded “drug” under the FDCA. Id. Accordingly, the FDA seeks

  summary judgment that the SVF is an adulterated and/or misbranded “drug” under the FDCA and

  an injunction preventing Defendants from further violating the statute. Defendants move for

  summary judgment on the sole issue of whether they are exempt from FDA regulation under the

  same surgical procedure exception. D.E. 41-1.




                                                  9
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 10 of 33



     As the parties cross-move for summary judgment on the same surgical procedure exception,

  and a ruling favoring Defendants on this issue would be dispositive, the Court begins by addressing

  whether the exception applies to Defendants as a matter of law. Because the Court finds that as a

  legal matter, the exception is inapplicable, the Court then turns to whether the SVF is a Section

  361 HCT/P, whether it is an adulterated or misbranded drug under the FDCA, and whether the

  FDA is entitled to an injunction.

             C. Same Surgical Procedure Exception

                     i. Generally

         21 C.F.R. § 1271.15(b) provides that an establishment is not subject to FDA regulation if

  it is “an establishment that removes HCT/P's from an individual and implants such HCT/P's into

  the same individual during the same surgical procedure.” § 1271.15(b). Thus, in order to qualify

  for the “same surgical procedure exception,” four elements must be met: (1) the product must be

  an HCT/P; (2) the HCT/P must be removed from and implanted in the same individual; (3) the

  process must occur during the same surgical procedure; and (4) the HCT/P that is implanted must

  be “such HCT/P.”

                     ii. The Same Surgical Procedure Exception Does Not Apply

                            1. “Such HCT/P” is Unambiguously Not HCT/P that is “like or

                                similar” HCT/P Removed from the Patient

         The parties do not dispute that the SVF is an HCT/P. See D.E. 41-1 at 16; D.E. 42-4 at 7;

  21 C.F.R. § 1271.3(d). The parties also do not dispute that the SVF is removed from and implanted

  in the same individual during the same surgical procedure. See D.E. 41-1 at 17; D.E. 45-5 at 2;

  D.E. 42-4 ¶ 24. Rather, the parties dispute whether the SVF that is implanted into the patient

  constitutes “such HCT/P’s” removed from that patient. 21 C.F.R. § 1215.15(b).



                                                  10
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 11 of 33



         The meaning of “such HCT/P’s” within § 1271.15(b) presents an issue of regulatory

  interpretation, which is a question of law for the Court. See Arevalo v. U.S. Attorney Gen., 872

  F.3d 1184, 1187 (11th Cir. 2017). The first question the Court must decide is whether “such

  HCT/P’s” as used in § 1271.15(b) unambiguously supports either party’s interpretation. See Belt

  v. EmCare, Inc., 444 F.3d 403, 408 (5th Cir. 2006) (“First, we ask whether the regulation is

  ambig[uous] with respect to the specific question considered.”) (quotation omitted) (alteration in

  original). If so, then its unambiguous meaning controls. See Skidmore v. Swift & Co., 323 U.S.

  134, 140 (1944); Robinson v. Shell Oil Co., 519 U.S. 337, 340 (1997).

         Initially, Defendants argue that “such HCT/P’s” unambiguously means HCT/P’s that are

  “like or similar” the HCT/P’s removed from the patient. D.E. 41-1 at 19. As Defendants see it, the

  SVF implanted into the patient is “such HCT/P’s” because it consists merely of cells separated

  from the adipose tissue extracted from the patient. Id. The FDA argues that the adipose tissue is

  “such HCT/P’s” because “such HCT/P’s” unambiguously refers to the HCT/P extracted from the

  patient that is still “in its original form,” having only been subjected to minor “rinsing, cleansing,

  sizing and shaping.” D.E. 42; D.E. 49.

         To determine the meaning of “such HCT/P,” the Court must look to the statutory or

  regulatory definition of the term, the ordinary meaning of the term, and its meaning in the broader

  context of the regulatory scheme. Robinson, 519 U.S., at 340-41. Here, “such HCT/P” is not

  defined in 21 C.F.R. § 1271 or elsewhere in the PHSA. Accordingly, the Court turns to the

  “ordinary, everyday meaning” of “such.” Schwarz v. City of Treasure Island, 544 F.3d 1201, 1214

  (11th Cir. 2008).

         According to Defendants, the ordinary meaning of “such” is not “identical,” but

  “relatedness” or “of the same class, type or sort.” D.E. 41-1 at 12 (citing Such, THE MERRIAM-



                                                   11
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 12 of 33



  WEBSTER DICTIONARY, https://www.merriam-webster.com/dictionary/such (last visited May 20,

  2019)). On the other hand, the FDA maintains that the ordinary meaning of “such” in the legal

  context refers to an antecedent: “[t]hat or those; having just been mentioned.” D.E. 49 (citing Such,

  BLACK’S LAW DICTIONARY (7th ed. 1999)); see also United States v. Bowen, 100 U.S. 508, 513

  (1879) (interpreting statutory phrase “all such pensioners” to refer to antecedent subset of

  pensioners referenced in statutory text); Such, THE MERRIAM-WEBSTER DICTIONARY,

  https://www.merriam-webster.com/dictionary/such (last visited May 20, 2019) (including among

  the definitions of such: “of the character, quality, or extent previously indicated or implied”). Thus,

  in the FDA’s view, “such” refers to the antecedent HCT/P in its original form.

         The Court agrees with the FDA’s interpretation. While the dictionary definitions could

  support both parties’ interpretations, the word “such” must be read in the context of the sentence

  in which it appears. See Food & Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S.

  120, 133 (2000). The sentence contains no descriptions which would distinguish “such HCT/P’s”

  from the antecedent HCT/P, thereby defining the “type or kind” of HCT/P to which the subsequent

  HCT/P could compare. Absent such descriptions, there are simply no criteria to limit what could

  constitute HCT/P’s “of the same class, type or sort.” Consequently, Defendants’ proposed

  interpretation would create ambiguity whereas the FDA’s construction is simple and straight

  forward, as well as consistent with the dictionary definitions and the context in which the words

  appear. Accordingly, the Court finds that the term “such HCT/P’s” that are implanted into the

  patient does not unambiguously refer to HCT/P’s that are “like or similar” the HCT/P’s removed

  from the patient. Rather, the text of § 1271.15(b) unambiguously supports the FDA’s

  interpretation, that “such HCT/P’s” refers to the antecedent HCT/P removed from the patient in its

  original form.



                                                    12
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 13 of 33



                                  2. § 1271.15(b) is Ambiguous as to the Subject HCT/P

           Anticipating that the Court might conclude from the text of the regulation that “such

  HCT/P’s” refers to the antecedent HCT/P removed from the patients, Defendants propose an

  alternative construction: that the comparative unit of HCT/P, to which “such HCT/P’s” refers is

  the SVF that was extracted from the patient, not the adipose tissue. D.E. 50 at 9-14; see also D.E.

  41-1 at 10 n.5.5 As Defendants explain it, the SVF implanted into the patient is “such HCT/P”

  removed from the patient because those SVF cells remain largely unchanged from the SVF cells

  in the adipose tissue extracted from the patient. See D.E. 50 at 13 (“Because the SVF was

  unchanged from the time it was removed from the body (as part of the adipose tissue) until it was

  put back into the body it remains “in the form removed from the body.”). The FDA counters that

  “such HCT/P’s” implanted into the patient unambiguously refers to the HCT/P’s that were

  removed from the patient in their original form, which in this case is the adipose tissue. D.E. 59 at

  7-8. Therefore, if adipose tissue is the HCT/P removed from the patient, then adipose tissue must

  be implanted back into the patient for the exception to apply. D.E. 49 at 8.

           The Court disagrees with both parties that § 1271.15 is unambiguous in this respect; the

  text is completely silent with respect to the particular unit of comparison between the HCT/P

  removed and implanted; in this case, adipose tissue or the SVF. Accordingly, § 1271.15(b) is

  “ambiguous with respect to the precise question we must answer:” whether “such HCT/P’s” refers

  to all “such HCT/P’s” removed from the patient in their original form or the HCT/P’s extracted

  from the adipose tissue and implanted into the patient. See United States v. Phifer, 909 F.3d 372,

  382 (11th Cir. 2018).



  5
    Defendants argue that the FDA’s opposition to this interpretation is reliant upon the Guidance. For reasons discussed
  infra, the Court is not persuaded by this argument. See infra pp. 15-16.


                                                            13
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 14 of 33



                              3. The FDA’s Interpretation is Entitled to Deference

                                      a. Standard

         “[W]hen a regulation is ambiguous, we defer to the promulgating agency’s interpretation

  of that regulation, unless its construction is ‘plainly erroneous or inconsistent with the regulation.’”

  Phifer, 909 F.3d at 382 (quoting Auer v. Robbins, 519 U.S. 452, 461 (1997)). The Court must

  uphold an agency's interpretation of its regulations so long as it “reflect[s] the agency’s fair and

  considered judgment on the matter in question.” Auer, 519 U.S. at 461. The agency’s interpretation

  must be given deference even if “even if [the agency's] interpretation is not ‘the best or most natural

  one by grammatical or other standards.’” Sierra Club v. Johnson, 436 F.3d 1269, 1274 (11th Cir.

  2006) (quoting Legal Envtl. Assistance Found., Inc. v. EPA, 276 F.3d 1253, 1262 (11th Cir.2001))

  (alteration in original) (other quotations omitted). This is true “even if the agency’s interpretation

  appears for the first time in a legal brief in the very litigation at issue.” Phifer, 909 F.3d at 383

  (citation omitted).

                                      b. Parties’ Arguments

         In their motion, Defendants argue that the FDA is improperly using this action to enforce

  its Guidance as if it were a legally binding legislative rule and that therefore the FDA’s

  interpretation of the same surgical procedure exception is not due deference. The FDA responds

  that its interpretation of the exception is not based on the Guidance; rather, it is consistent with §

  1271.15(b), the FDA’s long-held interpretation of the regulation, its regulatory history, compliance

  efforts and communications with Defendants. The FDA further argues that the Guidance has no

  legal effect and therefore it had no legal obligation to undergo notice-and-comment rulemaking

  procedures under the Administrative Procedure Act (“APA”), 5 U.S.C. § 1001 et seq., before its

  issuance because it is not a legislative rule. The Court agrees with the FDA.



                                                    14
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 15 of 33



                                           c. The FDA’s Interpretation is not Plainly Erroneous or

                                               Inconsistent

            As a substantive matter, the FDA’s interpretation on its face is neither “plainly erroneous”

  nor inconsistent with § 1271. Auer, 519 U.S. at 461. Other than arguments already discussed with

  regard to ambiguity, Defendants do not argue that the FDA’s interpretation of the same surgical

  procedure exception is facially inconsistent or otherwise plainly erroneous, and the Court

  apprehends no independent grounds for so concluding. See United States v. U.S. Gypsum Co., 333

  U.S. 364, 395 (1948) (“A finding is ‘clearly erroneous' when . . . the reviewing court on the entire

  evidence is left with the definite and firm conviction that a mistake has been committed.”).6

            Defendants argue however, that the FDA’s interpretation is not entitled to deference

  because it “pronounces an entirely new position,” contradicting twenty years of FDA regulatory

  thinking on the same surgical procedure exception. D.E. 41-1 at 21; Christopher v. SmithKline

  Beecham Corp., 567 U.S. 142, 155 (2012) (explaining that Auer deference is unwarranted where

  an “agency's interpretation conflicts with a prior interpretation” or is a post hoc rationalization

  “advanced by an agency seeking to defend past agency action against attack.”) (quotation omitted).

  In support, Defendants point to the FDA’s first proposal on regulating HCT/P’s in which the FDA

  stated:

            the agency would not assert any regulatory control over cells or tissues that are removed
            from a patient and transplanted back into that patient during a single surgical procedure.

  6
    Each party argues that the other’s interpretation is absurd. Defendants argue that the FDA’s interpretation is absurd
  because under its interpretation, cells could never qualify for the exception because they are always removed from a
  larger substance, even though the definition of “HCT/P” includes cells. D.E. 50 at 12. The Court does not agree. The
  FDA has addressed this issue by excluding many cells from the definition of HCT/P, such as “cell factors,” “minimally
  manipulated bone marrow,” “cells derived from animals” and “blood components.” 21 C.F.R. § 1271.3(d)(1)-(8). In
  contrast, the FDA argues that Defendants’ interpretation is absurd because it creates an exception that swallows the
  rule: under Defendants’ interpretation, an establishment that extracts any HTC/P component from a patient, no matter
  how minute and no matter how processed and extracted, and implants that same component back into the patient
  would be exempt from FDA regulation. The Court agrees with the FDA that this is an untenable result. See Spokane
  & Inland Empire R.R. v. United States, 241 U.S. 344, 350 (1916) (“[E]xceptions from a general policy which a law
  embodies should be strictly construed.”).

                                                            15
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 16 of 33



           The communicable disease risks, as well as the safety and effectiveness risks, would
           generally be no different than those typically associated with surgery.


  Proposed Approach to Regulation of Cellular and Tissue-Based Products, FDA Dkt. No. 97N-

  0068,                                                    available                                                    at

  http://www.fda.gov/downloads/BiologicsBloodVaccines/GuidanceComplianceRegulatoryInform

  ation/Guidances/Tissue/UCM062601.pdf (last accessed: May 20, 2019) (emphasis added) (the

  “1997 Proposed Approach”).

           Similarly, Defendants maintain that no limitation was imposed a year later in 1998, when

  the FDA published the proposed rule. See Establishment Registration and Listing for

  Manufacturers of Human Cellular and Tissue-Based Products, 63 Fed. Reg. 26744, 26748 (May

  14, 1998) (the “1998 Rule”). According to Defendants, it was not until the FDA first proposed the

  Guidance in 2014 that the FDA indicated that it would limit the same surgical procedure exception

  to establishments that implant “such HCT/P’s” that remain in their original form. D.E. 41-1 at 20-

  21.

           The Court does not find Defendants’ argument persuasive. First, even if the FDA were

  advancing a novel interpretation of the same surgical procedure exception, “a novel interpretation

  of its longstanding . . . regulations . . . alone is not a reason to refuse deference.” Talk Am., Inc. v.

  Michigan Bell Tel. Co., 564 U.S. 50, 64 (2011).7 Second, the Court agrees with the FDA that its

  current interpretation is not inconsistent with any prior interpretations of § 1271 or the same

  surgical procedure exception.



  7
   Defendants do not argue that this allegedly novel interpretation of the same surgical procedure exception is a violation
  of their procedural due process rights under the Fifth Amendment, and as such the Court does not consider it other
  than to briefly note that such an argument would be unavailing. See Fils v. City of Aventura, 647 F.3d 1272, 1284
  (11th Cir. 2011) (“District courts cannot concoct or resurrect arguments neither made nor advanced by the parties.”).



                                                             16
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 17 of 33



         The FDA explains that since it began regulating HCT/P in the 1997 Proposed Approach, it

  has consistently indicated that HCT/P not in its original form would be subject to FDA regulation.

  D.E. 49 at 11-13. For example, in the 1997 Proposed Approach, the FDA explained that “cells and

  tissues that were manipulated extensively, combined with non-tissue components, or were to be

  used for other than their normal functions would be regulated . . . .” 1997 Proposed Approach

  (emphasis added). Additionally, in the proposals and rules discussing the same surgical procedure

  exception, the FDA provided illustrations of surgical procedures that would qualify for the

  exception. In each case, all of the HCT/P removed from the patient was implanted into that patient

  in its original form, indicating the limited type of removal and implantation encompassed by the

  same surgical procedure exception. For example, in the 1997 Proposed Approach, the FDA stated:

  “Autologous cells and tissues collected and transplanted in a single surgical procedure (e.g., skin

  or vein grafts) would not be subjected to any regulatory requirements.” Id. at 20 (emphasis added).

  In the 1998 Rule, the FDA further explained that a surgeon removing “a saphenous vein from a

  patient for use in a later coronary bypass in the same patient” would fall under the same surgical

  procedure exception. See Establishment Registration and Listing for Manufacturers of Human

  Cellular and Tissue-Based Products, 63 Fed. Reg. at 26748; D.E. 49 at 12-13. Similarly, when the

  FDA later promulgated the final rule regulating HCT/P in 2001, it explained that procedures that

  modified the HCT/P from its original form would be excluded from the same surgical procedure

  exception:

         so long as the hospital does not engage in any other activity encompassed with in [sic] the
         definition of “manufacture,” the hospital would not be required to register or comply with
         the other provisions to be codified in part 1271. For example, if the hospital expanded the
         cells or tissues, it would not meet the terms of the [same surgical procedure] exception.




                                                  17
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 18 of 33



  Human Cells, Tissues, and Cellular and Tissue-Based Products; Establishment Registration and

  Listing, 66 Fed. Reg. at 5449 (emphasis added).

           The examples above demonstrate that the FDA’s current interpretation of the same surgical

  procedure exception does not conflict with § 1271 or its regulatory history. Rather, the FDA has

  historically interpreted the same surgical procedure exception as limited to those procedures in

  which the HCT/P removed from the patient is implanted back into that patient in its original form,

  with minimal processing.8 See Gardebring v. Jenkins, 485 U.S. 415, 430 (1988) (explaining that

  the Court must defer to the agency’s interpretation unless an “alternative reading is compelled by

  the regulation's plain language or by other indications of the [agency’s] intent at the time of the

  regulation's promulgation.”).

           Moreover, “[b]road deference is all the more warranted when, as here, the regulation

  concerns ‘a complex and highly technical regulatory program,’ in which the identification and

  classification of relevant ‘criteria necessarily require significant expertise and entail the exercise

  of judgment grounded in policy concerns.’” Thomas Jefferson Univ. v. Shalala, 512 U.S. 504, 512

  (1994) (quoting Pauley v. BethEnergy Mines, Inc., 501 U.S. 680, 697 (1991)). Determining which

  HCT/P transplant procedures are exempt from FDA regulation undoubtedly requires significant

  expertise and the FDA’s determination is “grounded in policy concerns” reflective of the FDA’s

  mandate under Section 361 of the PHSA to “make and enforce such regulations as . . . are necessary

  to prevent the introduction, transmission, or spread of communicable diseases” 42 U.S.C. § 264(a),


  8
   Defendants argue that the FDA’s interpretation, as set out in the Guidance, is internally inconsistent because it defines
  “such HCT/P” as HCT/P in its “original form,” but permits “rinsing, cleansing, sizing, or shaping” of the HCT/P,
  which would alter the “original form” of the HCT/P. Guidance at 5. According to Defendants, this means that “such
  HCT/P’s” must refer to the HCT/P that is implanted into the patient. D.E. 50 at 17. But the rinsing and other procedures
  expressly identified by the FDA do not change the original form of the HCT/P. The Guidance describes these steps as
  “limited handling.” Id. at 7. The FDA also provides defining examples of rinsing, sizing, and shaping, that would not
  alter the original form of the HCT/P, such as dilation to size a vascular graft in coronary bypass surgery, and examples
  of impermissible cleansing, such as centrifugation for cell isolation. Guidance at 6. Thus, Defendants’ argument fails.


                                                             18
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 19 of 33



  and its mandate under the FDCA to ensure that drugs are “safe and effective for use.” 21 U.S.C. §

  301 et seq. The FDA has consistently limited the same surgical procedure exception to procedures

  in which all such HCT/P removed from the patient is implanted back into the patient because the

  more a procedure modifies an HCT/P from its original form, the higher the risk of spreading

  communicable disease and the more regulation is required. Indeed, in the 1997 Proposed

  Approach, the FDA overtly explained that this was the rationale behind the same surgical

  procedure exception:

         The agency would not assert any regulatory control over cells or tissues that are removed
         from a patient and transplanted back into that patient during a single surgical procedure.
         The communicable disease risks, as well as safety and effectiveness risks, would generally
         be no different from those typically associated with surgery.


  1997 Proposed Approach at 12 (emphasis added). In the 1998 Rule, the FDA further clarified that

  the same surgical procedure exception would not apply to otherwise qualified procedures that

  could increase the risk of the spread of disease:

         As the potential risk posed by a product increases, so will the level of oversight afforded
         that product . . . Storage in the same location as other human cellular or tissue-based
         products gives rise to concerns about the spread of infectious disease and would be
         considered beyond the bounds of the [same surgical procedure] exception.


  Establishment Registration and Listing for Manufacturers of Human Cellular and Tissue-Based

  Products, 63 Fed. Reg. at 26745-26748 (emphasis added).

         Similarly, when the FDA promulgated the final rule it stated, “[t]he regulation now being

  finalized forms the foundation for a regulatory program that will further the goal of preventing the

  transmission of communicable disease.” Human Cells, Tissues, and Cellular and Tissue-Based

  Products; Establishment Registration and Listing, 66 Fed. Reg. at 5449 (emphasis added).




                                                      19
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 20 of 33



  Emphasizing its historical consistency, the FDA restated this regulatory philosophy in 2014 and

  in 2017 when it issued the Guidance:

          In sum, FDA’s view is that autologous cells or tissues that are removed from an individual
          and implanted into the same individual without intervening processing steps beyond
          rinsing, cleansing, sizing, or shaping, raise no additional risks of contamination and
          communicable disease transmission beyond that typically associated with surgery.


  Same Surgical Procedure Exception under 21 C.F.R. § 1271.15(b): Questions and Answers

  Regarding the Scope of the Exception, Draft Guidance for Industry at 3 (Oct. 2014), available at

  https://wayback.archive-

  it.org/7993/20170404000725/https://www.fda.gov/downloads/BiologicsBloodVaccines/Guidanc

  eComplianceRegulatoryInformation/Guidances/Tissue/UCM419926.pdf (last accessed May 20,

  2019); Guidance at 3 (emphasis added).

          Thus, the FDA’s interpretation herein aligns with the FDA’s historical regulatory thinking;

  procedures like Defendants’, in which all of the same HCT/P is not re-implanted into the patient,

  involve a higher risk of communicable disease and other safety concerns and are therefore subject

  to FDA regulation. To be sure, prior to 2014, the FDA had never expressly stated that to qualify

  for the same surgical procedure exception, the HCT/P implanted into the patient had to be all “such

  HCT/P” in the original form in which it was removed from the patient. But, its current

  interpretation plainly is not inconsistent with the same surgical procedure’s regulatory history and

  is solidly grounded in the FDA’s mandate under the FDCA and § 361 of the PHSA to prevent the

  spread of communicable diseases and otherwise ensure safety. Accordingly, the Court finds that it

  is entitled to deference. See Cathedral Candle Co. v. U.S. Intern. Trade Comm'n, 400 F.3d 1352,

  1364 (Fed. Cir. 2005) (“While [the agency's] interpretation is by no means compelled by the

  language of the regulation, it is not contrary to the express terms of the regulation, nor is it at odds



                                                    20
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 21 of 33



  with the purposes served by the regulation . . . [It] is reasonable and is therefore binding on us.”)

  (citation omitted); Long Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 170 (2007) (“[W]e

  concede that the Department may have interpreted these regulations differently at different times

  in their history . . . But as long as interpretive changes create no unfair surprise . . . the change in

  interpretation alone presents no separate ground for disregarding the Department's present

  interpretation.”); see Kennedy v. Plan Adm'r for DuPont Sav. & Inv. Plan, 555 U.S. 285, 296 n.7

  (2009) (holding that the Department of Labor’s interpretation of ERISA was entitled to Auer

  deference even though its position had changed over time and its current position was presented

  for the first time in an amicus brief); cf. Summit Petroleum Corp. v. U.S. E.P.A., 690 F.3d 733, 746

  (6th Cir. 2012) (finding the EPA’s interpretation of regulation was not entitled to Auer deference

  because the EPA’s interpretation of the regulation at issue required a test that it explicitly rejected

  in notice and comment rulemaking and was directly contradicted by earlier guidance).

                                      d. The Guidance is not a Legislative Rule

         Finally, with respect to the “same surgical procedure” exception, the Court rejects

  Defendants’ argument that this case should be dismissed because it depends improperly on the

  enforceability of the Guidance, which was not subjected to the APA’s notice-and-comment

  requirements. D.E. 41-1 at 18-30; see Appalachian Power Co. v. E.P.A., 208 F.3d 1015, 1024

  (D.C. Cir. 2000) (“It is well-established that an agency may not escape the notice and comment

  requirements . . . by labeling a major substantive legal addition to a rule a mere interpretation.”);

  see also Gen. Elec. Co. v. E.P.A., 290 F.3d 377, 385 (D.C. Cir. 2002) (explaining that legislative

  rules that are not promulgated pursuant to notice and comment rulemaking must be vacated under

  the APA). What Defendants fail to appreciate, however, is that even if the FDA intends to enforce

  the Guidance in this case, its prosecution of the case is not procedurally improper and does not



                                                    21
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 22 of 33



  warrant dismissal because the FDA’s interpretation of the “same surgical procedure” exception,

  as articulated herein, does not depend on the Guidance, is not plainly erroneous or facially

  inconsistent with the regulation and is historically consistent with the FDA’s interpretation. In

  other words, in the absence of the Guidance, the FDA has the authority to bring this enforcement

  action under the PHSA and FDCA and to oppose the Defendants’ claim to the exemption. See 42

  U.S.C. § 262(j); 21 U.S.C. § 332(a); Am. Min. Cong. v. Mine Safety & Health Admin., 995 F.2d

  1106, 1112 (D.C. Cir. 1993) (concluding that rule was interpretive because “in the absence of the

  rule there would . . . be an adequate legislative basis for enforcement action or other agency action

  to confer benefits or ensure the performance of duties . . . .”). And its interpretation of the

  exemption is entitled to deference. Auer, 519 U.S. 452; Talk Am., Inc. 564 U.S. at 64 (explaining

  that even if an agency’s interpretation is a “novel interpretation of its longstanding . . . regulations

  . . .novelty alone is not a reason to refuse deference.”).

         In any event, the Guidance is not a disguised legislative rule, as Defendants contend. The

  distinction between “legislative rules,” which are subject to rigorous notice-and-comment

  rulemaking procedures and “interpretive rules,” which are not, turns primarily on whether the rule

  has binding legal effect. 5 U.S.C. § 553; see Nat'l Min. Ass'n v. McCarthy, 758 F.3d 243, 252 (D.C.

  Cir. 2014). Courts make this assessment by considering the agency’s characterization of the

  guidance and whether the agency has applied the guidance as binding on the parties. McCarthy,

  758 F.3d 243. The FDA characterizes the Guidance as informational. As the FDA points out, the

  Guidance is presented in a “question and answer” format, advising the public of the FDA’s

  interpretation of 21 C.F.R. § 1271.15(b):

         We . . . are issuing this guidance to provide you, tissue establishments and healthcare
         professionals, with our current thinking on the scope of the exception set forth in Title 21
         of the Code of Federal Regulations (CFR) Part 1271, specifically the exception set forth in
         21 CFR 1271.15(b).


                                                    22
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 23 of 33




  Guidance at 1 (emphasis added); see Perez v. Mortg. Bankers Ass'n, 135 S.Ct. 1199, 1204 (2015)

  (“[T]he critical feature of interpretive rules is that they are ‘issued by an agency to advise the

  public of the agency's construction of the statutes and rules which it administers.’”) (quoting

  Shalala v. Guernsey Mem'l Hosp., 514 U.S. 87, 99 (1995)).

         Nonetheless, Defendants argue that the Guidance operates as a legislative rule because, as

  employed by the FDA in this case, it establishes a “binding norm” and lacks words connoting that

  compliance with the Guidance is optional, such as “should” or “may.” D.E. 41-1 at 26; see Cmty.

  Nutrition Inst. v. Young, 818 F.2d 943, 946 (D.C. Cir. 1987) (“[C]ourts are to give far greater

  weight to the language actually used by the agency; we have, for example, found decisive the

  choice between the words ‘will’ and ‘may.’”) (citations omitted). This argument fails for the

  obvious reason that the questions, answers, and interpretations in the Guidance do not command

  the parties or impose any obligations; rather, almost every answer contains the qualifiers

  “typically,” “generally” or “in general.” cf. Appalachian Power Co., 208 F.3d at 1023 (holding

  rule was legislative because “the entire Guidance, from beginning to end—except the last

  paragraph—reads like a ukase. It commands, it requires, it orders, it dictates.”); McCarthy, 758

  F.3d at 253 (finding that EPA final guidance was not a legislative rule because it was “devoid

  relevant commands.”); cf. Am. Bus Ass'n v. United States, 627 F.2d 525, 532 (D.C. Cir. 1980)

  (holding statement was legislative rule because it “repeatedly says and implies ‘the Commission

  will;’ it nowhere says or implies ‘the Commission may.’”).

         Defendants further argue that the Guidance is a legislative rule because it has a substantive

  impact on how stem cell clinics operate. D.E. 41-1 at 30. But again, contrary to Defendants’

  argument, the Guidance by its terms provides both the public and the FDA with substantial

  discretion in how to comply with § 1271.15 and is expressly not binding on the FDA or the public:


                                                  23
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 24 of 33



         This guidance represents the current thinking of the Food and Drug Administration (FDA
         or Agency) on this topic. It does not establish any rights for any person and is not binding
         on FDA or the public. You can use an alternative approach if it satisfies the requirements
         of the applicable statutes and regulations. To discuss an alternative approach, contact the
         FDA staff responsible for this guidance as listed on the title page.


  Guidance at 1 (emphasis added); see Brock v. Cathedral Bluffs Shale Oil Co., 796 F.2d 533, 537

  (D.C. Cir. 1986) (“An agency pronouncement is not deemed a binding regulation merely because

  it may have ‘some substantive impact,’ as long as it ‘leave[s] the administrator free to exercise his

  informed discretion.’”) (quoting Guardian Fed. Sav. & Loan Ass'n v. Federal Sav. & Loan Ins.

  Corp., 589 F.2d 658, 666, 668 (D.C. Cir. 1978)) (alteration in original). Contrary to Defendants’

  assertions, “[t]his is not a case in which the guidance document signals that the agency ‘will not

  be open to considering approaches other than those prescribed’ therein.” Sierra Club v. Envtl. Prot.

  Agency, 873 F.3d 946, 952 (D.C. Cir. 2017) (quoting Gen. Elec. Co., 290 F.3d at 384).

         The FDA’s description of the legal effect of the Guidance emphatically reinforces this

  conclusion. As noted supra, the very first page contains a text box, conspicuously set apart from

  the other text, expressly providing that the Guidance “is not binding.” Guidance at 1. The next

  page begins with “[the] FDA’s guidance documents, including this guidance, do not establish

  legally enforceable responsibilities.” Id. at 2 (emphasis added). Further, every page of the

  Guidance contains a bolded header, stating: “Contains Nonbinding Recommendations.” Id.

  (emphasis in original); see McCarthy, 758 F.3d at 253 (explaining that guidance was not legislative

  rule because the disclaimers “run throughout the document.”). While the FDA’s own

  characterization of the Guidance’s legal effect is not dispositive, the Court gives “some, albeit ‘not

  overwhelming,’ deference to an agency's characterization of its [Guidance].” Young, 818 F.2d at

  946 (quotation omitted); see also Cement Kiln Recycling Coal. v. E.P.A., 493 F.3d 207, 228 (D.C.

  Cir. 2007) (“[A]n agency's pronouncement that a document is non-binding will not make it so


                                                   24
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 25 of 33



  where there is evidence—or practice—to the contrary . . . But the Coalition points to no such

  evidence here, and we have previously relied on similar disclaimers as relevant to the conclusion

  that a guidance document is non-binding.”) (citations omitted) (emphasis added).

          In conclusion, the Guidance is not, by its terms or by the FDA’s interpretation, “legally

  binding” and, even if the FDA considered it as such, it would be irrelevant to the disposition of

  this action. See United States v. Regenerative Scis., LLC, 741 F.3d 1314, 1322 (D.C. Cir. 2014)

  (“Appellants claim that the FDA seeks to give legal effect to a statement that was not promulgated

  through formal rule-making procedures . . . Our decision, however, is based on, and gives effect

  to, the Part 1271 Regulations, not the preamble. Appellants' procedural challenge to the preamble

  is therefore irrelevant.”). Congress has delegated to the FDA substantial discretion in the regulation

  of drugs and biological products, its interpretation of § 1271.15(b) is neither facially inconsistent

  nor otherwise plainly erroneous and is historically consistent with the FDA’s position regarding

  the regulation of HCTP’s. Therefore, the FDA’s interpretation of the same surgical procedure

  exception in 21 C.F.R. § 1271.15(b) is entitled to deference under Auer.9 519 U.S. 452. Under this

  interpretation, “such HCT/P” implanted into the patient refers to all of the HCT/P removed from

  the patient in its original form, subject to limited handling. As Defendants’ SVF therapy extracts

  adipose tissue, but only implants the SVF into the patient, after subjecting it to a specific and

  complex multi-step procedure, the HCT/P is no longer in its original form. Thus, the same surgical

  procedure exception does not and cannot apply to Defendants as a matter of law, and they are

  therefore subject to FDA regulation. As this is the sole issue on which Defendants move for




  9
   The Court is aware that Auer has faced skepticism and that the Supreme Court recently heard oral argument in Kisor
  v. Wilkie, 139 S. Ct. 657, 202 (2018), which may eviscerate the doctrine. However, until the Supreme Court overturns
  Auer, it remains binding precedent and the Court must apply it as such.

                                                          25
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 26 of 33



  summary judgment, the Court denies Defendants’ Motion and grants the FDA’s Motion on this

  issue.

               D. Regulation of the SVF Under the PHSA - SVF as HCT/P

                        i. The SVF is not a Section 361 HCT/P

       The next issue is whether the SVF is only subject to regulation under § 361 of the PHSA or

  whether the SVF is subject to regulation under § 351 of the PHSA and the FDCA. An HCT/P that

  meets all four of the criteria in 21 C.F.R § 1271.10(a) is not regulated under the FDCA. Instead, it

  is exclusively regulated under § 361 of the PHSA. 21 C.F.R. § 1271.10. The Court focuses its

  inquiry on one of these criteria, whether the HCT/P is intended for homologous use, because the

  issue is dispositive. See § 1271.10(a) (“[T]he HCT/P is intended for homologous use only, as

  reflected by the labeling, advertising, or other indications of the manufacturer's objective intent.”).

                                 1. Homologous Use

       21 C.F.R. § 1271.3(c) defines “homologous use” as “the repair, reconstruction, replacement,

  or supplementation of a recipient's cells or tissues with an HCT/P that performs the same basic

  function or functions in the recipient as in the donor.” § 1271.3(c) (emphasis added). The parties

  renew their dispute as to whether the subject HCT/P refers to the HCT/P removed from the patient

  or the HCT/P implanted into the patient; i.e. the adipose tissue or the SVF. However, the Court

  need not resolve this ambiguity because regardless of whether the HCT/P refers to adipose tissue

  or SVF, there is no genuine dispute that Defendants do not intend the HCT/P removed from the

  patient to perform the same basic function when implanted into the patient.10

  10
     Section 1271.10(a) is silent as to the subject HCT/P and is therefore ambiguous. Phifer, 909 F.3d at 382. As
  Defendants’ only challenge to the FDA’s interpretation is a conclusory argument that it is based on another improper
  guidance document, the Court defers to the FDA’s interpretation: the subject HCT/P is the adipose tissue removed
  from the patient. See D.E. 50 at 16; Auer, 519 U.S. at 461. Under its interpretation, the FDA argues that the SVF is
  not exclusively intended for homologous use because when implanted into the patient, it does not perform the same
  basic “cushioning and support” function of the adipose tissue extracted from the patient. D.E. 42 at 23; D.E. 42-4 ¶


                                                          26
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 27 of 33



      To make this determination, 21 C.F.R. § 1271.10(a) refers the Court to “the labeling,

  advertising, [and] other indications of the manufacturer's objective intent.” The FDA correctly

  notes that Defendants market and advertise the SVF for the treatment of “various neurological,

  autoimmune, orthopedic, and degenerative medical conditions and/or diseases, including but not

  limited to Amyotrophic Lateral Sclerosis (“ALS”), Parkinson’s disease, spinal cord injuries,

  stroke, traumatic brain injury, chronic obstructive pulmonary disease (“COPD”), lung disease, and

  diabetes.” D.E. 1 ¶ 7; D.E. 26 ¶ 7; see also D.E. 43-3 at 11-12 (advertising that Defendants’

  treatment can “reduce the deterioration of nerve cells, restore cell function and contribute to anti-

  inflammatory processes.”). In response, Defendants vaguely assert that they intend the SVF to

  perform the same basic regenerative function before and after the procedure. See D.E. 50 at 18.

  But Defendants do not and cannot argue that providing a regenerative function in the donor is the

  same basic function as restoring cell function, contributing to anti-inflammatory processes, and

  otherwise treating this litany of illnesses in the recipient. See D.E. 50 at 18. Accordingly, there is

  no genuine dispute that the SVF is not intended solely for homologous use under § 1271.10(a) as

  a matter of law and therefore the SVF is not a “Section 361 HCT/P.” See Human Cells, Tissues,

  and Cellular and Tissue-Based Products; Establishment Registration and Listing, 66 Fed. Reg. at

  5458 (“We continue to consider nonhomologous use to be a meaningful indicator that regulation



  32. Defendants do not dispute this, but argue that the adipose tissue also performs a regenerative function in the patient
  before being extracted, which Defendants intend to provide by implanting the SVF into patients. See D.E. 50-1 ¶ 11;
  D.E. 55 ¶ 13; D.E. 50 at 18; D.E. 45-2. Section 1271.10(a) is ambiguous as to whether “homologous use” encompasses
  HCT/P’s intended to perform at least one of the basic functions of the HCT/P removed from the patient or whether
  the HCT/P must perform all of the basic functions of the HCT/P removed from the patient. Neither party discusses
  this ambiguity, but the FDA’s argument implicitly interprets homologous use as encompassing only HCT/P that
  performs all of the same basic functions in the recipient as in the donor. For reasons discussed supra, the Court defers
  to the FDA’s interpretation. See supra pp. 17-27; Auer, 519 U.S. at 461. Accordingly, the fact that the SVF performs
  the same regenerative function as a constituent part of the adipose tissue does not equate to homologous use. As
  Defendants do not argue that the SVF they implant into a patient also provides the cushioning function of adipose
  tissue, see D.E. 50 at 18, there is no genuine dispute that the SVF is not intended solely for homologous use.



                                                             27
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 28 of 33



  solely under section 361 of the PHS Act is not sufficient. For example, promotion of an HCT/P

  for an unproven therapeutic use, such as curing cancer, would clearly make it inappropriate to

  regulate the HCT/P solely under section 361 of the PHS Act and the regulations that will be in part

  1271.”).

               E. Regulation of the SVF Under the FDCA – SVF as Drug

           HCT/P’s that are not exclusively regulated by Section 361 of the PHSA are regulated under

  both Section 351 of the PHSA and, if they are a “drug” under the FDCA. 21 C.F.R. § 1271.1(b)(2).

  The FDCA prevents the taking of any action with respect to a “drug” “if such act is done while

  such article is held for sale . . . after shipment in interstate commerce and results in such article

  being adulterated or misbranded.” 21 U.S.C. § 331(k) (emphasis added).11 Other than arguments

  already addressed regarding the same surgical procedure exception, Defendants have provided

  nothing in the way of evidence or argument to rebut any of the FDA’s claims that the SVF should

  be regulated under the FDCA. See D.E. 41-1; D.E. 50. Accordingly, the Court only briefly reviews

  whether the FDA has met its burden of demonstrating that there is no genuine dispute that the SVF

  is an adulterated and misbranded drug under the FDCA.

                         i. The SVF is a Drug

           The FDCA defines a “drug” as inter alia, “articles intended for use in the diagnosis, cure,

  mitigation, treatment, or prevention of disease in man or other animals.” 21 U.S.C. § 321(g)(1)(B);

  see also Whitaker v. Thompson, 353 F.3d 947, 953 (D.C. Cir. 2004) (explaining that under the


  11
     21 U.S.C. § 321(g)(1)(A), (D) includes “articles intended for use as a component of [a drug]” within the definition
  of “drug” under the FDCA. Courts have interpreted “held for sale” as meaning any use beyond personal consumption.
  See, e.g., United States v. Evers, 643 F.2d 1043, 1050 (5th Cir. 1981) (explaining that “held for sale” covers situations
  in which the drugs are held by a retailer, wholesaler, or even a physician who distributed the drugs). As such, there is
  no dispute that components of the SVF are shipped in interstate commerce or that the SVF is “held for sale” by
  Defendants. D.E. 50-1 ¶¶ 14, 16, 18, 19; see United States v. Bacto–Unidisk, 394 U.S. 784, 798, (1969) (explaining
  that Congress' intent was that the FDCA’s “coverage be as broad as its literal language indicates.”)



                                                             28
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 29 of 33



  FDCA the “classification of a substance as a ‘drug’ turns on the nature of the claims advanced on

  its behalf.”). Relying on the same marketing used to demonstrate that the SVF is not intended for

  homologous use, the FDA argues that it is undisputed that Defendants market their SVF as

  intended to cure and/or treat numerous diseases. D.E. 42 at 11-12. Defendants do not dispute this

  contention. D.E. 1 ¶ 7; D.E. 26 ¶ 7. Accordingly, as the SVF is intended for use in the treatment

  of, inter alia, Parkinson’s disease, stroke, and lung disease in humans, the Court agrees with the

  FDA that the SVF is a drug under the FDCA and subject to its adulteration and misbranding

  provisions. See, e.g., D.E. 50-1 ¶ 25 (explaining that Defendants’ brochure markets the SVF as

  “proven to be a better alternative for people facing debilitating conditions such as . . . Degenerative

  Disc Disease, Osteoarthritis and many others where traditional medicine falls short . . . .”).

                     ii. The SVF is Adulterated

     A drug is “adulterated” under the FDCA if, inter alia, the methods used for its manufacture,

  processing, packing or holding do not conform to CGMP. 21 U.S.C. § 351(a)(1)(B). The CGMP

  is codified at 21 C.F.R. § 211. Among the many requirements of CGMP are that the drug must be

  aseptically processed, that the manufacturer has a system in place for monitoring environmental

  conditions, and “there shall be appropriate laboratory testing, as necessary, of each batch of drug

  product required to be free of objectionable microorganisms.” 21 C.F.R. § 211.42(c)(10)(iv); 21

  C.F.R. § 211.165(b).

     The FDA argues that Defendants do not follow CGMP in manufacturing and processing the

  SVF. In support, the FDA points to the Form FDA-483’s issued after the FDA’s inspections of

  Defendants’ facilities from April 10 to May 11, 2017. D.E. 42 at 15-16. While Defendants dispute

  some of the findings from these inspections, they do not dispute that as of the date of the inspection,

  they did not perform bioburden testing of their SVF to test for the presence of objectionable



                                                    29
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 30 of 33



  microorganisms. D.E. 50-1 ¶ 33. Defendants also do not dispute that as of the date of the inspection

  they had not established a system for monitoring environmental conditions to prevent

  contamination during aseptic processing. D.E. 50-1 ¶ 44. The FDA argues that these failures

  constitute violations of CGMP because Defendants do not perform appropriate laboratory testing

  on the SVF to ensure it is free of objectionable microorganisms and do not have “a system for

  monitoring environmental conditions [during] aseptic processing.” 21 C.F.R. § 211.165(b).

     As Defendants do not challenge these claims, see D.E. 50; D.E. 42, the Court concludes that

  as of the date of the inspections, Defendants’ SVF processing, packaging, and holding methods

  did not conform to the CGMP and the SVF is therefore adulterated. 21 U.S.C. § 351(a)(1)(B); see

  United States v. Radix Labs., Inc., 963 F.2d 1034, 1038 n.4 (7th Cir. 1992) (“If a drug is not

  manufactured in conformity with CGMP it is adulterated.”); see Regenerative Scis., LLC, 741 F.3d

  at 1323 (“[I]t is undisputed that appellants' facilities, methods, and controls for processing the

  Mixture violated federal manufacturing standards in numerous respects. Therefore, the Mixture is

  per se adulterated . . . .”); United States v. 789 Cases, More or Less, of Latex Surgeons' Gloves, an

  Article of Device, 799 F. Supp. 1275, 1287 (D.P.R. 1992) (“A device is adulterated, as a matter of

  law, if there is a single instance of failing to conform to the GMP regulations.”).

                    iii. The SVF is Misbranded

         A drug is “misbranded” under the FDCA if, inter alia, its labeling lacks “adequate

  directions for use.” 21 U.S.C. § 352(f)(1). The FDA defines “adequate directions for use” as

  “directions under which the layman can use a drug safely and for the purposes for which it is

  intended.” 21 C.F.R. § 201.5. Among other things, failure to specify or explain the: “uses for which

  [the] drug is intended,” “quantity of dose, including usual quantities” and “route or method of




                                                   30
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 31 of 33



  administration or application” for a drug may render directions for use inadequate. 21 C.F.R. §

  201.5.

           The FDA argues that the SVF is “misbranded” because its labelling lacks indications for

  use, dosages, routes of administration or side effects. D.E. 50-1 ¶ 20. According to the 2017 FDA

  inspection report, “the final SVF product label includes the patient’s name on a syringe written in

  permanent marker [and] . . . there is no written procedure for final product labeling.” D.E. 53-1 at

  39. Defendants do not dispute this fact and offer no counterargument. D.E. 50-1 ¶ 20. Accordingly,

  as there appear to be no directions under which a layman can safely use the SVF for its intended

  purpose, the Court agrees that the FDA is entitled to summary judgment as to whether the SVF is

  misbranded. 21 C.F.R. § 201.5.

              F. The FDA is Entitled to an Injunction

     Lastly, the Court must determine if the FDA is entitled to an injunction. The FDA seeks a

  statutory injunction pursuant to 21 U.S.C. § 332(a) to prevent Defendants from “doing any act”

  with respect to the SVF in violation of 21 U.S.C. § 331(k). Defendants also seek authorization

  pursuant to the injunction, to inspect Defendants’ business and records to ensure continuing

  compliance with the terms of the injunction.

     Unlike a private party seeking an injunction, the FDA need not show that it would suffer

  irreparable harm if the injunction were not granted. See Gresham v. Windrush Partners, Ltd., 730

  F.2d 1417, 1423 (11th Cir. 1984). Instead, the FDA must demonstrate a “reasonable likelihood of

  further violations in the future” to obtain injunctive relief. Regenerative Scis., LLC, 741 F.3d at

  1325. In making this determination, Courts review “[1] whether a defendant's violation was

  isolated or part of a pattern, [2] whether the violation was flagrant and deliberate or merely




                                                  31
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 32 of 33



  technical in nature, and [3] whether the defendant's business will present opportunities to violate

  the law in the future.” Id. (quotations omitted) (alterations in original).

       The Court agrees with the FDA that there is a reasonable likelihood that Defendants will

  continue to violate the FDCA. Defendants’ violations of the FDCA are not isolated; they have

  continuously performed the SVF therapy in noncompliance with CGMP as evidenced by the

  continued violations found in the Form FDA-483’s in 2015 and 2017. D.E. 50-1 ¶¶ 29-30; D.E. 45

  ¶¶ 13-17. Moreover, the violations are not merely technical; when confronted with the warning

  letter and Form FDA-483’s informing them of their noncompliance, Defendants responded not by

  bringing their practice into conformity with CGMP, but by arguing that they were exempt from

  FDA regulation. D.E. 45 ¶ 20; D.E. 26 ¶ 52. Lastly, the Defendants’ business will undoubtedly

  present opportunities to violate the FDCA in the future as there is no indication that they have now

  complied with CGMP or adequately labelled their product. Defendants offer no challenge to these

  arguments, and as such, the Court concludes that the FDA is entitled to an injunction under 21

  U.S.C. § 332(a).12

   IV.    Conclusion

       For the reasons discussed supra, it is




  12
     Defendants also make various arguments asserting that their SVF therapy is regulated by the Florida Board of
  Medicine and are therefore sufficiently regulated. D.E. 50 at 6-7. But, whether the SVF therapy is also regulated by
  the Florida Board of medicine is irrelevant; the issue is whether the SVF is regulated under the PHSA and/or FDCA.
  See United States v. Regenerative Scis., LLC, 878 F. Supp. 2d 248, 261 (D.D.C. 2012), aff'd, 741 F.3d 1314 (D.C. Cir.
  2014) (“Where, as here, a product meets the definition of “drug” under the FDCA, it comes under the ambit of this
  law and is thus subject to its provisions. This is true even if its regulation will affect the practice of medicine.
  Consequently, Defendants' argument that the cell product cannot be regulated by the FDA because the Regenexx™
  Procedure constitutes the ‘practice of medicine’ is unavailing.”).



                                                           32
Case 0:18-cv-61047-UU Document 73 Entered on FLSD Docket 06/03/2019 Page 33 of 33



     ORDERED AND ADJUDGED that Defendants’ Motion, D.E. 41, is DENIED, and the FDA’s

  Motion, D.E. 42, is GRANTED. The Court will separately enter judgment in favor of the FDA

  pursuant to Federal Rule of Civil Procedure 58. It is further

         ORDERED AND ADJUDGED that the case is CLOSED for administrative purposes. All

  hearings are CANCELLED; all other pending motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers at Miami, Florida, this _3rd_ day of June, 2019.



                                                        _______________________________
                                                        URSULA UNGARO
                                                        UNITED STATES DISTRICT JUDGE

  copies provided: counsel of record




                                                   33
